United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3190
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

      Justin Christopher Sneed, Sr., also known as Justin Christopher Sneed,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                              Submitted: May 21, 2018
                               Filed: May 24, 2018
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Justin Christopher Sneed directly appeals after the district court1 revoked his
supervised release. His counsel has filed a brief and moved to withdraw. Sneed has
also filed a pro se brief.

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
        The district court found that Sneed violated his conditions of supervised release
by committing a new law violation (an assault), not reporting a change in
employment, and violating a protective order. The court found that, for purposes of
the Sentencing Guidelines, Sneed’s most serious violation--the assault--was a
Grade B violation. Sneed challenges this classification, contending that the evidence
at the revocation hearing did not establish that the offense for which he was charged
in state court was punishable by more than one year in prison, as required for Grade B
violations, see U.S.S.G. § 7B1.1(a)(2).

      We discern no error in the district court’s determination that Sneed committed
a Grade B violation. The grade of the violation did not depend on the state court
charge, and there was ample evidence at the revocation hearing that Sneed’s actual
conduct constituted an assault punishable under Iowa law by more than one year in
prison. See United States v. Mendoza, 782 F.3d 1046, 1048 (8th Cir. 2015) (per
curiam); see also Iowa Code §§ 708.1, 708.2(4), 902.9(1)(e).

       As to Sneed’s pro se challenge to the district court’s finding that he failed to
notify his probation officer of a change in his employment, we conclude that the
district court did not clearly err in finding that this violation was established by a
preponderance of the evidence. See 18 U.S.C. § 3583(e)(3); United States v. Miller,
557 F.3d 910, 913-14 (8th Cir. 2009).
       Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                        ______________________________




                                          -2-